DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

This communication is responsive to the application filed 12/06/2019.  

Claims 1-20 are presented for examination. 

Information Disclosure Statement

2. 	The Applicants’ Information Disclosure Statement filed (12/06/2019) has been received, entered into the record, and considered.  

Drawings


3.	The drawings filed 12/06/2019 are accepted by the examiner.



Specification


4.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate). Appropriate correction is required.  

Double Patenting


5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent number US 10545524.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. patent number US 10545524 contain every element of claims 1-20 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Current Application
US 10545524
1. A system, comprising: 






at least one processor configured to: 

















scan unassigned loads through multiple channels of a multi-channel voltage regulator, to determine a channel utilization level; and 


determine whether to select the multi-channel voltage regulator for a power supply design based on the channel utilization level; and 

send the power supply design.


a database configured to store information comprising characteristics of a plurality of components including multi-channel voltage regulators; 

at least one processor coupled to the database; and a non-transitory computer readable 

scanning unassigned loads through multiple channels of a multi-channel voltage regulator of the multi-channel voltage regulators, to determine a channel utilization level; and 

determining whether to select the multi-channel voltage regulator based on the channel utilization level; and 

send, to the user device, the plurality of power supply designs. 

receive design parameters indicating a plurality of power supply loads; 

query the database for at least some of the characteristics of the plurality of components, based on the design parameters; and

 receive, from the database, characteristics of the multi-channel voltage regulator, after querying the database.
1. a database configured to store information comprising characteristics of a plurality of components including multi-channel voltage regulators; 
receive, from a user device, design parameters indicating a plurality of power supply loads; 

query the database for at least some of the characteristics of the plurality of components, based on the design parameters; 

receive, from the database, characteristics of at least some of the multi-channel voltage regulators, after querying the database. 
3. the power supply design is a first power supply design, and wherein the at least one processor is further configured to: generate a second power supply design having a single-



3. assign loads to channels of the first multi-channel voltage regulator, in response to determining that the channel utilization level is more than a predetermined amount of channel loads.
5. The system of claim 4, wherein the predetermined amount of channel loads is 50%.
4. The system of claim 3, wherein the predetermined amount of channel loads is 50%.
6. generate power supply designs for multi-channel voltage regulators to which loads have been assigned; and assign remaining unassigned loads to single channel voltage regulators.
5. generate power supply designs for multi-channel voltage regulators to which loads have been assigned; and assign remaining unassigned loads to single channel voltage regulators. 

7. discard the multi-channel voltage regulator from further consideration in response to determining that the channel utilization level is less than a threshold amount of channels.
6. discard the multi-channel voltage regulator from further consideration in response to determining that the channel utilization level is less than a threshold amount of channels.
8. The system of claim 7, wherein the threshold amount of channels is 50%.
7. The system of claim 6, wherein the threshold amount of channels is 50%.
12. computing a score for the unassigned loads as a function of a number of channels of the multi-channel voltage regulator to which unassigned loads can be assigned based on electrical characteristics of the channels and the unassigned loads; and 
wherein assigning loads to channels of the multi-channel voltage regulator comprises assigning loads based on their scores.
10. computing a score for the unassigned loads as a function of a number of channels of the multi-channel voltage regulator to which unassigned loads can be assigned based on electrical characteristics of the channels and the unassigned loads; and 
wherein assigning loads to channels of the multi-channel voltage regulator comprises assigning loads based on their scores. 



As to claims 9-11 and 13-16:
Note the rejection of claims 1, 2, 4, 5, 7, 8, and 6 above, respectively. Claims 9-11 and 13-16 are the same as claims 1, 2, 4, 5, 7, 8, and 6, except claims 9-11 and 13-16 are method claims and claims 1, 2, 4, 5, 7, 8, and 6 are system claims. 


As to claims 17-19:
Note the rejection of claims 1, 2, and 4 above, respectively. Claims 17-19 are the same as claims 1, 2, and 4, except claims 17-19 are storage medium claims and claims 1, 2, and 4 are system claims. 

As to claim 20:
Note the rejection of claim 12 above. Claim 20 is the same as claim 12, except claim 20 is a storage medium claim and claim 12 is a method claim. 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. patent number US 10013011. in view of Perry et al. (US 20100325599).

As to claim 1:
Claim 1 of US 10013011 teaches a system, comprising: at least one processor configured to: 

scan unassigned loads through multiple channels of a multi-channel voltage regulator, to determine a channel utilization level (receiving, at a computing device including a design tool application, design parameters indicative of a plurality of power supply loads to be powered… generating, with the computing device, power supply solutions that do include multi-channel voltage regulators…scanning each unassigned load through each channel of the selected multi-channel regulator); and 

determine whether to select the multi-channel voltage regulator for a power supply design based on the channel utilization level (determining whether each such unassigned load can be assigned to more than a predetermined amount of the channels of the selected multi-channel regulator; and if unassigned loads can be assigned to more than the predetermined amount of the channels loads, assigning loads to channels of the selected multi-channel regulator; further comprising discarding the selected multi-channel voltage regulator from further consideration if loads can only be assigned to less than the threshold amount of channels of the multi-channel voltage regulator). 

Claim 1 of US 10013011 does not explicitly teach, Perry teaches send the power supply design (paragraphs 0087-0089: the best results determination module 524 may further determine a recommended design determined to have a good balance between design tradeoffs. For example, the best results determination module 524 may determine the one of the power supply designs 125 having the best ranking as being the overall recommended design…based on ranking determined by the best results determination module 524, the power supply designs 125 may be displayed in order according to electrical efficiency; paragraph 0108: send the power supply designs 125 to the user device 105 that form the universe of possible designs for the design requirements 130). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US 10013011  with Perry because it would have provided the enhanced capability for allowing the user to create the set of designs 
As to claim 2:
Claim 3 of US 10013011 teaches a database configured to store information comprising characteristics of a plurality of components including the multi-channel voltage regulator (once the multi-channel voltage regulators in the database have been selected for consideration as part of a power supply solution). Claim 3 of US 10013011 does not explicitly teach, Perry teaches wherein the at least one processor is further configured to: receive design parameters indicating a plurality of power supply loads; query the database for at least some of the characteristics of the plurality of components, based on the design parameters; and receive, from the database, characteristics of the multi-channel voltage regulator, after querying the database (Abstract, paragraphs 0030, 0032, 0083, and 0098). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US 10013011  with Perry because it would have provided the enhanced capability for allowing the user to create the set of designs optimized for desired characteristics such as efficiency, footprint, bill of materials cost, peak to peak voltage ripple or other key parameters.


As to claim 3:
US 10013011 does not explicitly teach, Perry teaches the power supply design is a first power supply design, and wherein the at least one processor is further configured to: generate a second power supply design having a single-channel voltage regulator; and send the second power supply design (Abstract, paragraphs 0107- 0108, and 0126-0127). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US 10013011  with Perry because it would have provided the enhanced capability for allowing the user to create the set of designs optimized for desired characteristics such as efficiency, footprint, bill of materials cost, peak to peak voltage ripple or other key parameters.

As to claim 4:
US 10013011 does not explicitly teach, Perry teaches assign loads to channels of the multi-channel voltage regulator, in response to determining that the channel utilization level is more than a predetermined amount of channel loads (paragraphs 0059-0061). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US 10013011  with Perry because it would have provided the enhanced capability for allowing the user to create the set of designs optimized for desired characteristics such as efficiency, footprint, bill of materials cost, peak to peak voltage ripple or other key parameters.
As to claim 5:
US 10013011 teaches the predetermined amount of channel loads is 50% (claim 2).As to claim 6:
US 10013011 teaches generate power supply designs for multi-channel voltage regulators to which loads have been assigned; and assign remaining unassigned loads to single channel voltage regulators (claim 3).As to claim 7:
US 10013011 teaches discard the multi-channel voltage regulator from further consideration in response to determining that the channel utilization level is less than a threshold amount of channels (claim 1).As to claim 8:
US 10013011 teaches the threshold amount of channels is 50% (claim 2).

As to claims 9-11 and 13-16: 
Refer to the discussion of claims 1, 2, 4, 5, 7, 8, and 6 above, respectively, for rejection. Claims 9-11 and 13-16 are the same as claims 1, 2, 4, 5, 7, 8, and 6, except claims 9-11 and 13-16 are method claims and claims 1, 2, 4, 5, 7, 8, and 6 are system claims.


As to claim 12: 
US 10013011 does not explicitly teach, Perry teaches computing a score for the unassigned loads as a function of a number of channels of the multi-channel voltage regulator to which unassigned loads can be assigned based on electrical characteristics of the channels and the unassigned loads; and wherein assigning loads to channels of the multi-channel voltage regulator comprises assigning loads based on their scores (paragraphs 0068-0070 and 0107). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US 10013011  with Perry because it would have provided the enhanced capability for allowing the user to create the set of designs optimized for desired characteristics such as efficiency, footprint, bill of materials cost, peak to peak voltage ripple or other key parameters.

As to claims 17-19:
Note the rejection of claims 1, 2, and 4 above, respectively. Claims 17-19 are the same as claims 1, 2, and 4, except claims 17-19 are storage medium claims and claims 1, 2, and 4 are system claims. 

As to claim 20:
Note the rejection of claim 12 above. Claim 20 is the same as claim 12, except claim 20 is a storage medium claim and claim 12 is a method claim. 


Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry et al. (US 20100325599).

The Perry reference was cited by Applicant in the IDS filed 12/06/2019.

It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A 

As to claim 1:
Perry teaches a system, comprising: at least one processor configured to (a system may include a database… receive design requirements indicative of desired power supply designs; query the database for components that satisfy the design requirements; determine a plurality of power supply designs in accordance with the components and the design parameters; determine key parameters of at least a subset of the determined power supply designs; and rank the power supply designs; Abstract): 

scan unassigned loads through multiple channels of a multi-channel voltage regulator, to determine a channel utilization level (paragraph 0022: a user device 105 configured to provide a user interface 110 configured to receive design requirements 130 including an input voltage source 115 and a load 120 and display a set of power supply designs 125 responsive to the design requirements 130. The system 100 further includes a communications network 135 in selective communication with the user device 105 and an application site 140. The application site 140 includes a data store 145 configured to store component information 150. The application site 140 further includes an application server 155 configured to run a visualizer design tool application 160. The visualizer design tool application 160 may receive the design requirements 130, and may produce the set of power supply designs 125 responsive to the design requirements 130, relevant design heuristics 165 and optimization heuristics 170, as well as selected component information 150 from the data store 145. System 100 may take many different forms and include multiple and/or alternate components and facilities. While an exemplary system 100 is shown in FIG. 1, the exemplary components illustrated in Figure are not intended to be limiting. Indeed, additional or alternative components and/or implementations may be used; paragraph 0026: the design requirements 130 may include information regarding the design of a set of solutions to a circuit design problem. For example, the design requirements 130 may include information regarding a power supply load 120 to be powered by an input voltage source 115. The information regarding the load 120 to be powered may include information such as a required voltage, a required current, a name or other identifier, and other power supply attributes of the loads 120. The information regarding the input voltage source 115 may include information such as minimum, maximum, and nominal input voltage, maximum input current, and other design inputs about one or more input voltage sources 115; paragraph 0030: The component information 150 may include information on the individual components, such as power supply regulators (switching regulators, low drop out regulators (LDOs), switched capacitors or other types of voltage regulators), capacitors, resistors, diodes, etc. Component information 150 may be received from manufacturers or suppliers in various forms, such as parts information sheets, parts catalogs, schematics, among others. The received component information 150 may be formatted and saved into the data store 145 for use in determining designs); and 

determine whether to select the multi-channel voltage regulator for a power supply design based on the channel utilization level (paragraph 0030: Component information 150 may be received from manufacturers or suppliers in various forms, such as parts information sheets, parts catalogs, schematics, among others. The received component information 150 may be formatted and saved into the data store 145 for use in determining designs. Exemplary component information 150 may include part cost, whether the part is in stock, part dimensions and footprint, pin configuration, minimum and maximum ranges of operation, light output, heat sink requirements, efficiency information, graphs of various characteristics of operation, among other exemplary characteristics. The component information 150 includes information about the components themselves, not the components in combination with other components); and 

send the power supply design (paragraphs 0087-0089: the best results determination module 524 may further determine a recommended design determined to have a good balance between design tradeoffs. For example, the best results determination module 524 may determine the one of the power supply designs 125 having the best ranking as being the overall recommended design…based on ranking determined by the best results determination module 524, the power supply designs 125 may be displayed in order according to electrical efficiency; paragraph 0108: send the power supply designs 125 to the user device 105 that form the universe of possible designs for the design requirements 130). As to claim 2:
Perry teaches a database configured to store information comprising characteristics of a plurality of components including the multi-channel voltage regulator (a database configured to store information including characteristics of a plurality of components), wherein the at least one processor is further configured to: receive design parameters (Abstract, paragraphs 0030, 0032, 0083, and 0098). As to claim 3:
Perry teaches the power supply design is a first power supply design, and wherein the at least one processor is further configured to: generate a second power supply design having a single-channel voltage regulator; and send the second power supply design (Abstract, paragraphs 0107- 0108, and 0126-0127).  As to claim 4:
Perry teaches the at least one processor is further configured to: assign loads to channels of the multi-channel voltage regulator, in response to determining that the channel utilization level is more than a predetermined amount of channel loads (paragraphs 0059-0061). As to claim 5:
Perry teaches the predetermined amount of channel loads is 50% (paragraphs 0032-0033). 

As to claim 6:
Perry teaches the at least one processor is further configured to: generate power supply designs for multi-channel voltage regulators to which loads have been assigned; and assign remaining unassigned loads to single channel voltage regulators (paragraphs 0025-0026). As to claim 7:
Perry teaches the at least one processor is further configured to: discard the multi-channel voltage regulator from further consideration in response to determining that the channel utilization level is less than a threshold amount of channels (paragraphs 0085-0087). As to claim 8:
Perry teaches the threshold amount of channels is 50% (paragraphs 0032-0033). As to claims 9-11 and 13-16: 
Refer to the discussion of claims 1, 2, 4, 5, 7, 8, and 6 above, respectively, for rejection. Claims 9-11 and 13-16 are the same as claims 1, 2, 4, 5, 7, 8, and 6, except claims 9-11 and 13-16 are method claims and claims 1, 2, 4, 5, 7, 8, and 6 are system claims.

As to claim 12: 
Perry teaches computing a score for the unassigned loads as a function of a number of channels of the multi-channel voltage regulator to which unassigned loads can be (paragraphs 0068-0070 and 0107). As to claims 17-20: 
Refer to the discussion of claims 1, 2, 4, and 12 above, respectively, for rejection. Claims 17-20 are the same as claims 1, 2, 4, 5, 7, 8, and 6, except claims 17-20 are computer readable storage medium claims and claims 1, 2, and 4 are system claims and claim 12 is a method claim.
Conclusion

7.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact Information


	Any inquiry or a general nature or relating to the status of this application should 
             be directed to the TC 2100 Group receptionist: (571) 272-2100.

	Any inquiry concerning this communication or earlier communications from the 
 
		
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/VAN H NGUYEN/
Primary Examiner, Art Unit 2199